HOLLY, District Judge.
On the authority of Luckett v. Delpark, 270 U.S. 496, 46 S.Ct. -397, 70 L.Ed. 703, and The Fair v. Kohler Die & Specialty Company, 228 U.S. 22, 33 S.Ct. 410, 57 L. Ed. 716, defendant’s motion to dismiss must be denied. Plaintiff is not here asking the court to set aside the contract. Instead he avers that the contract had been terminated prior to the commencement of the suit and prays for an injunction to restrain infringement. I am of the opinion that the court has jurisdiction to entertain the action.